Exhibit 10.20

Form of Note Purchase Agreement

NOTE PURCHASE AGREEMENT (this “Agreement”), dated as of March 27, 2013, by and
among GREENWOOD ASSET PORTFOLIO, LLC, a Delaware limited liability company (the
“Issuer”), the direct and indirect parent companies of the Issuer named on the
signature pages hereto (the “Guarantors” and, together with the Issuer, the
“Obligors”), and the purchasers named on the signature pages hereto (the
“Purchasers”).

W I T N E S S E T H:

WHEREAS, the Issuer proposes to sell to the Purchasers senior secured increasing
rate notes (the “Notes”) with an aggregate Initial Note Balance (as defined in
the Indenture described below) of up to $45,000,000, and previously entered into
a Commitment Letter, dated March 1, 2013, with the Guarantors and the Commitment
Parties named therein (the “Commitment Letter”);

WHEREAS, the Notes will be issued pursuant to the Indenture, dated the date
hereof, among the Issuer, the Guarantors, and Wilmington Trust, National
Association, as indenture trustee (capitalized terms used in this Agreement and
not defined have the meanings specified in the Indenture; rules of construction
set forth in Section 1.03 of the Indenture apply equally to this Agreement); and

WHEREAS, the Notes are being offered and sold to the Purchasers without being
registered under the Securities Act, in reliance on an exemption therefrom;

NOW THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the receipt and adequacy of which are
hereby expressly acknowledged, the parties hereto agree as follows:

SECTION I. PURCHASE AND SALE; ISSUE DATE

Section 1.1 Purchase and Sale.

(a) On and subject to the terms and conditions of this Agreement and the
Indenture, on the Issue Date, the Issuer agrees to issue, sell and deliver to
each Purchaser the Note with an Initial Note Balance set forth opposite such
Purchaser’s name on Schedule 1, and on the basis of the representations and
warranties of the Obligors set forth in this Agreement and the other Transaction
Documents, and subject to the terms and conditions set forth herein and therein,
each Purchaser hereby agrees to purchase such Note on the Issue Date from the
Issuer in accordance with the terms set forth herein.

(b) The purchase price for each Note is 92% of its Initial Note Balance (the
“Purchase Price”)

Section 1.2 Issue Date.

(a) Prior to 1:00 p.m. on the Issue Date, each Purchaser shall transfer in
immediately available funds the Purchase Price for its Note to the Collateral
Account. After the



--------------------------------------------------------------------------------

aggregate Purchase Price for Notes with an aggregate Initial Note Balance of
$45,000,000 has been received by the Indenture Trustee, (i) the Notes shall be
issued and delivered to the Purchasers thereof, and (ii) the Indenture Trustee,
in accordance with the written direction of the Issuer, shall transfer from the
Collateral Account to Holdings the Permitted Payment permitted to be paid on the
Issue Date pursuant to the Indenture and shall pay from the Collateral Account
on behalf of the Issuer the amounts referred to below in Section 2.1(e). Funds
may be deemed received by the Indenture Trustee upon receipt by the Indenture
Trustee and the Issuer of a Fedwire reference number in the correct amount from
the relevant Purchaser prior to the time specified.

(b) If any Purchaser fails to transfer its Purchase Price as provided and prior
to the time set forth in Section 1.2(a) (a “Defaulting Purchaser”), the purchase
of the other Notes by the other Purchasers (the “Non-Defaulting Purchasers”)
will proceed in accordance with this Agreement, provided that (i) Notes with an
aggregate Initial Note Balance of at least $35,000,000 are purchased by the
Non-Defaulting Purchasers pursuant to Section 1.2(a), and (ii) any Purchasers
defined as “Indaba” or “Nantahala” in the Commitment Letter are not required to
proceed with their purchases of Notes if any of the Purchasers defined as
“Bulldog” in the Commitment Letter are Defaulting Purchasers.

(c) Notwithstanding the foregoing, in the event there is a Non-Defaulting
Purchaser, one of the other Purchasers or one or more third-party investors, in
each case, if approved in writing by Indaba Capital Management LLC and Nantahala
Capital Management, LLC (such approval only being required of each of them to
the extent that no Purchaser defined as “Indaba” or “Nantahala”, respectively,
in the Commitment Letter is a Defaulting Purchaser) may purchase such Defaulting
Purchaser’s Note from the Issuer.

(d) If the Purchase Price for Notes with at least an aggregate Initial Note
Balance of $35,000,000 is not received by the Indenture Trustee prior to 1:00
p.m. on the Issue Date, any Purchase Price received shall be returned in full to
the relevant Purchaser by the Indenture Trustee in accordance with the written
direction of the Issuer, and this Agreement shall terminate.

SECTION II. CONDITIONS PRECEDENT

Section 2.1 Conditions to Purchase. The following shall be conditions precedent
to the Purchase:

(a) The Notes shall have been duly authorized, executed, authenticated,
delivered and issued and, upon payment of the Purchase Price, shall be entitled
to the benefits of the Indenture. This Agreement and each of the other
Transaction Documents shall have been duly authorized, executed and delivered by
the respective parties thereto and shall be in full force and effect, and all
conditions precedent contained in the Transaction Documents shall have been
satisfied.

(b) The Purchasers shall have received a written legal opinion under United
States and New York State law, in form and substance satisfactory to the
Purchasers, from each of (i) Foley & Lardner LLP, covering corporate,
enforceability, Lien perfection,

 

-2-



--------------------------------------------------------------------------------

non-contravention of law, no required approvals, no registration, Investment
Company Act and such other matters as the Purchasers may reasonably request and
(ii) general counsel of the Obligors, covering non-contravention of material
agreements and absence of material litigation.

(c) The Purchasers and the Indenture Trustee shall have each received signature
and incumbency certificates executed by the authorized officers of each of the
Guarantors and the Issuer, to enable each of them to enter into the Transaction
Documents to which such entity is a party.

(d) The Purchasers and the Indenture Trustee shall have received a closing
certificate from each Obligor, including (i) the certificate of incorporation or
articles of organization of such Obligor, as applicable, certified by the
relevant authority of the jurisdiction of organization of such Obligor,
(ii) certified bylaws or other operating agreement, as applicable, of such
Obligor and (iii) a good standing certificate for such Obligor from its
jurisdiction of organization.

(e) The costs and expenses incurred by any Purchaser on or prior to the Issue
Date and described in the first sentence of Section 3 of the Commitment Letter
shall have been reimbursed to such Purchaser, or paid directly, by the Issuer.
Such costs and expenses shall be set forth on a “closing schedule of fees and
expenses” approved by the Purchasers and the Issuer and submitted by the Issuer
to the Indenture Trustee with appropriate wire instructions.

(f) The representations and warranties of the Issuer set forth or referred to in
Section 3.1 hereof and in the other Transaction Documents shall be true and
correct on the Issue Date.

(g) No Default or Event of Default has occurred and is continuing.

(h) All corporate and other proceedings in connection with the transactions
contemplated hereby and the other Transaction Documents and all documents,
opinions and certificates incident thereto shall be satisfactory in form and in
substance to the Purchasers.

(i) The Indenture Trustee shall have received the initial Budget, Portfolio
Premium Schedule and Cash Balance Report due on the Issue Date in accordance
with the terms of the Indenture. The initial Budget (but not such other
documents) shall be provided to the Purchasers.

(j) All governmental and third party approvals necessary in connection with the
continuing operations of the Group Companies and the transactions contemplated
hereby shall have been obtained and be in full force and effect.

(k) The Purchasers and the Indenture Trustee shall have received the results of
a recent Lien search with respect to each Obligor, and such search shall reveal
no Liens on any of the assets of the Obligors except for Permitted Liens, to the
extent such Permitted Liens may be present on such assets under the Indenture.

 

-3-



--------------------------------------------------------------------------------

(l) The Indenture Trustee shall have received the certificates representing the
Pledged Collateral as defined in and pledged pursuant to the Pledge Agreement,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof. UCC financing statements
contemplated by the Security Documents shall have been recorded in the
appropriate filing office.

(m) The Issuer shall have obtained, and provided to the Purchasers, a CUSIP
number for the Notes.

(n) The Issuer shall have provided the Securities Intermediary with certified
tax identification numbers by furnishing appropriate forms W-9 or W-8 and such
other forms and documents that the Securities Intermediary may request.

(o) Unless a waiver shall have been obtained in accordance with Section 2.2, the
Issuer’s acceptance of the proceeds of the Note issued on the Issuance Date
shall be deemed its acknowledgement that the conditions to closing set forth
herein have been complied with or otherwise waived as of such date.

Section 2.2 Purchaser’s Waiver of Compliance. Any Purchaser may in its sole
discretion waive compliance with any conditions to the obligations of such
Purchaser set forth in Section 2.1 hereof.

SECTION III. REPRESENTATIONS AND WARRANTIES

Section 3.1 Representations and Warranties of the Obligors. Each Obligor hereby
represents and warrants to the Indenture Trustee and the Purchasers that as of
the Issue Date:

(a) Organization and Good Standing. Such Obligor has been duly formed and is
validly existing and in good standing under the laws of its state of
organization or incorporation, as applicable, with power and authority to own
its properties and to conduct its business as presently conducted and has the
power and authority to own and convey all of its properties and to execute and
deliver this Agreement and the Transaction Documents to which it is a party and
to perform the transactions contemplated hereby and thereby.

(b) Binding Obligation. This Agreement and the other Transaction Documents to
which it is a party have each been duly executed and delivered on behalf of such
Obligor and this Agreement and each other Transaction Document to which it is a
party constitutes a legal, valid and binding obligation of such Obligor
enforceable in accordance with its terms except as may be limited by bankruptcy,
insolvency, moratorium or other similar laws affecting creditors’ rights and by
general principles of equity.

(c) No Consent Required. No consent of, or other action by, and no notice to or
filing with, any Governmental Authority or any other party, is required for the
due execution, delivery and performance by such Obligor of this Agreement or any
of the other Transaction Documents or for the perfection of or the exercise by
the Indenture Trustee or the Purchasers of any of their rights or remedies
thereunder which have not been duly obtained.

 

-4-



--------------------------------------------------------------------------------

(d) No Violation. The consummation of the transaction contemplated by this
Agreement and the Indenture and the fulfillment of the terms hereof shall not
conflict with, result in any material breach of any of the terms and provisions
of, nor constitute (with or without notice or lapse of time) a default under,
the organizational documents of such Obligor, or any indenture, agreement or
other instrument to which such Obligor is a party or by which it is bound; nor
violate any law, treaty, rule or regulation or determination of an arbitrator or
a court or other Governmental Authority; nor result in the creation or
imposition of any Lien upon any of its properties pursuant to the terms of any
such indenture, agreement or other instrument (other than pursuant to the
Security Documents).

(e) No Proceedings. There is no pending or, to such Obligor’s knowledge,
threatened action, suit or proceeding, nor any injunction, writ, restraining
order or other order of any nature against or affecting such Obligor, its
officers or directors, or the property of such Obligor, in any court or
tribunal, or before any arbitrator of any kind or before or by any Governmental
Authority (i) asserting the invalidity of this Agreement or any of the
Transaction Documents, (ii) seeking to prevent the pledge of any of the
Portfolio Policies or any other part of the Collateral or the consummation of
any of the transactions contemplated thereby, (iii) seeking any determination or
ruling that might materially and adversely affect (A) the performance by any
Obligor of this Agreement or any of the Transaction Documents or the interests
of the Purchasers in the Portfolio Policies or any other part of the Collateral
or (B) the validity or enforceability of this Agreement or any of the
Transaction Documents or (iv) asserting a claim for payment of money adverse to
such Obligor or the conduct of its business other than the litigation disclosed
in Holdings’ filings posted on the SEC Edgar website or which is inconsistent
with the due consummation of the transactions contemplated by this Agreement or
any of the Transaction Documents.

(f) Obligor Not Insolvent. Such Obligor is solvent and will not become insolvent
after giving effect to the transactions contemplated by this Agreement and each
of the other Transaction Documents.

(g) Name. The legal name of such Obligor is as set forth in the signature page
of this Agreement and the Issuer does not have any tradenames, fictitious names,
assumed names or “doing business as” names.

(h) Schedule of Portfolio Policies. As of the Issue Date Issuer is the 100%
beneficial owner of at least 195 Life Policies, at least 190 of which are titled
in the name of the Securities Intermediary and are held in the Securities
Account.

(i) Fair Market Value of Policies. The Fair Market Value of the Portfolio
Policies on the Issue Date is at least $95,000,000, and there have been no sales
of any of the Portfolio Policies between March, 1, 2013 and the Issue Date
(inclusive).

(j) Financial Statements. The audited consolidated balance sheets of Holdings as
at December 31, 2011 and December 31 2010, and the related consolidated
statements of income and of cash flows for the fiscal years ended on such dates,
reported on by and accompanied by an unqualified report from Grant Thornton LLP,
present fairly the consolidated financial condition of Holdings as at such date,
and the consolidated results of

 

-5-



--------------------------------------------------------------------------------

its operations and its consolidated cash flows for the respective fiscal years
then ended. The unaudited consolidated balance sheet of Holdings as at
September 30, 2012, and the related unaudited consolidated statements of income
and cash flows for the nine-month period ended on such date, present fairly the
consolidated financial condition of Holdings as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
nine-month period then ended (subject to normal year end audit adjustments). All
such financial statements, including the related schedules and notes thereto,
have been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein).

(k) No Change. Since September 30, 2012, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

(l) Ownership of Properties; Liens. Each Obligor has good title to, or a valid
leasehold interest in, (i) all Collateral owned by it and (ii) all of its
property that is essential to its business as conducted on the Issue Date, and
none of such Collateral or other property is subject to any Lien except as
permitted by Section 4.09 of the Indenture.

(m) Taxes. Each Obligor has filed or caused to be filed all Federal, state and
other material tax returns that are required to be filed and has paid all taxes
shown to be due and payable on said returns or on any assessments made against
it or any of its property and all other taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority (other than any the
amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Obligor); no tax Lien has
been filed, and, to the knowledge of the applicable Obligor, no claim is being
asserted, with respect to any such tax, fee or other charge, except in respect
of an audit of Holdings for 2010.

(n) Federal Regulations. No part of the proceeds of the sale of any Notes, will
be used (a) for “buying” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U as now and from time to
time hereafter in effect for any purpose that violates the provisions of the
regulations of the Board of Governors of the Federal Reserve System of the
United States (or any successor) (the “Board”). If requested by any Purchaser or
the Indenture Trustee, the Issuer will furnish to the Indenture Trustee and each
Holder a statement to the foregoing effect in conformity with the requirements
of FR Form G-3 or FR Form U 1, as applicable, referred to in Regulation U.

(o) Labor Matters. Except as, in the aggregate, could not reasonably be expected
to have a Material Adverse Effect: (a) there are no strikes or other labor
disputes against any Obligor pending or, to the knowledge of such Obligor,
threatened; (b) hours worked by and payment made to employees of each Obligor
have not been in violation of the Fair Labor Standards Act or any other
applicable Requirements of Law dealing with such matters; and (c) all payments
due from any Obligor on account of employee health and welfare insurance have
been paid or accrued as a liability on the books of the relevant Obligor.

 

-6-



--------------------------------------------------------------------------------

(p) ERISA. Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) each Obligor and each of their
respective ERISA Affiliates is in compliance with the applicable provisions of
ERISA and the provisions of the Code relating to Plans and the regulations and
published interpretations thereunder; (ii) no ERISA Event has occurred or is
reasonably expected to occur; and (iii) all amounts required by applicable law
with respect to, or by the terms of, any retiree welfare benefit arrangement
maintained by any Obligor or any ERISA Affiliate or to which any Obligor or any
ERISA Affiliate has an obligation to contribute have been accrued in accordance
with Statement of Financial Accounting Standards No. 106. The present value of
all accumulated benefit obligations under each Pension Plan (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $100,000 the fair market value of
the assets of such Pension Plan allocable to such accrued benefits, and the
present value of all accumulated benefit obligations of all underfunded Pension
Plans (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than $100,000 the
fair market value of the assets of all such underfunded Pension Plans.

(q) Investment Company Act; Other Regulations. No Obligor is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Obligor is subject
to regulation under any Requirement of Law (other than Regulation X of the
Board) that limits its ability to incur Indebtedness.

(r) Accuracy of Information. No statement or information contained in this
Agreement, any other Transaction Document or any other document, certificate or
statement furnished by or on behalf of any Obligor to the Indenture Trustee or
the Purchasers, or any of them, for use in connection with the transactions
contemplated by this Agreement or the other Transaction Documents, contained as
of the date such statement, information, document or certificate was so
furnished, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading. Holdings has complied with its disclosure obligations set forth in
Section 2 of the Commitment Letter.

(s) Security Documents. Each of the Indenture and each Security Document is
effective to create in favor of the Indenture Trustee, for the benefit of the
Purchasers, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof. In the case of the Collateral described
in the Pledge Agreement, when certificates representing such Collateral are
delivered to the Indenture Trustee (together with a properly completed and
signed power or endorsement), and in the case of the other Collateral described
herein and the Security Documents, when financing statements and other filings
in appropriate form are filed, the Indenture and each Security Document shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the

 

-7-



--------------------------------------------------------------------------------

Obligors in such Collateral and the proceeds thereof, as security for the
Secured Obligations (in the case of the Issuer) or the Obligations (as defined
in the Pledge Agreement, in the case of the Guarantors), in each case prior and
superior in right to any other Person.

(t) Reserved.

(u) Portfolio Policy Representations. The Issuer represents and warrants to the
Indenture Trustee and the Purchasers as of the Issue Date, with respect to each
Portfolio Policy, as follows:

(i) The contestability period and suicide period have expired.

(ii) Subject to any issue relating to insurable interest, except with respect to
any Portfolio Policy where the original owner designated a beneficiary to retain
a portion of the death benefit associated with such policy upon its acquisition
by an Affiliate of the Issuer, such Portfolio Policy and the legal and
beneficial interests in the death benefit are capable of being sold, transferred
and conveyed to a purchaser in a manner such that the purchaser will acquire
100% of the legal and beneficial interests in such Portfolio Policy, that to the
knowledge of the Issuer will be free and clear of any Liens, claims or
encumbrances of any nature whatsoever.

(iii) To the knowledge of the Issuer, there is no dispute, claim, action or
proceeding pending or, threatened, which alleges that a person other than the
Issuer has a beneficial or ownership interest in, to or under such Portfolio
Policy or that the Issuer does not have a valid and enforceable claim to collect
the death benefits on such Portfolio Policy.

(iv) Applicable Requirements of Law do not prohibit the transfer of legal or
beneficial ownership of such Portfolio Policy.

(v) The original owners of each Portfolio Policy were: the insured, the
insured’s spouse, child or children, other individual or business relation with
insurable interest in the life of the insured, or an irrevocable life insurance
trust where the beneficiaries of such trust were one or more of the foregoing.

(v) No Solicitation. No form of general solicitation or general advertising was
used by any Obligor or its representatives in connection with the offer and sale
of the Notes. No investors were solicited or otherwise approached by such
Obligor or any representative of such Obligor for the purpose of offering the
Notes for sale who were not institutional investors. Such Obligor has not issued
or sold any Notes within the six-month period immediately preceding the date
hereof or securities that could be integrated with the Notes. Neither such
Obligor nor any representative on its behalf has offered or sold, nor will any
of them offer or sell, any Notes in any manner that would render the issuance
and sale of the Notes a violation of the Securities Act or any state securities
or “Blue Sky” laws, or require registration pursuant thereto, nor has any of
them authorized, nor will any authorize, any Person to act in such manner.

 

-8-



--------------------------------------------------------------------------------

(w) Registration Exemption. The offer and sale of the Notes to the Purchasers in
the manner contemplated by this Agreement will be exempt from the registration
requirements of the Securities Act and it is not necessary to qualify an
indenture in respect of the Notes. The Indenture is not required to be qualified
under the Trust Indenture Act of 1939 (15 U.S.C. Sections 77aaa-77bbbb) as in
effect on the date of this Agreement.

(x) No Other Sales Contracts. Such Obligor has not entered and will not enter
into any contractual arrangement with respect to the distribution or sale of the
Notes except for this Agreement.

(y) Third Party Beneficiary. The Obligors acknowledge and agree that the
Indenture Trustee is a third-party beneficiary of this Section 3.1 and the other
provisions of this Agreement related hereto (including, without limitation,
Section 4.1).

Section 3.2 Representations and Warranties of the Purchasers. Each Purchaser
hereby represents and warrants to the Issuer that as of the date hereof:

(a) Due Authorization. This Agreement has been duly authorized by such Purchaser
and, on the Issue Date, will have been duly executed and delivered by such
Purchaser.

(b) Binding Obligation. Assuming the due authorization, execution and delivery
thereof by the other parties thereto, this Agreement constitutes a valid and
legally binding obligation of such Purchaser, enforceable in accordance with its
respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.

(c) No Violation. The execution, delivery and performance of this Agreement by
such Purchaser and compliance with the terms and provisions hereof will not
result in a breach or violation of any of the terms and provisions of, or
constitute a default under or conflict with, (i) any statute, rule, regulation
or order of any governmental agency or body or any court, domestic or foreign,
having jurisdiction over such Purchaser or any of its properties, (ii) any
agreement or instrument to which such Purchaser is a party or by which such
Purchaser is bound or to which any of the properties of such Purchaser is
subject, or (iii) the organizational documents of such Purchaser.

(d) Purchaser Letter. Each Purchaser hereby delivers a letter in the form of
Exhibit A hereto (a “Purchaser Letter”) to the Issuer and makes the
representations and warranties set forth in such Purchaser Letter to the Issuer.

(e) Securities Act. Each Purchaser represents and warranty that it is an
“accredited investor”, as defined in Rule 501(a) of Regulation D under the
Securities Act, that it will transfer interests in any Note only in accordance
with the Indenture.

Section 3.3 Survival of Representations and Warranties. All representations and
warranties contained herein shall survive the execution and delivery of this
Agreement and

 

-9-



--------------------------------------------------------------------------------

the other Transaction Documents, the purchase or transfer by any Purchaser of
any Note or portion thereof or interest therein and the payment of any Note, and
may be relied upon by any subsequent Holder of a Note, regardless of any
investigation made at any time by or on behalf of such Purchaser or any other
Holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of any Obligor pursuant to this Agreement
shall be deemed representations and warranties of such Obligor under this
Agreement.

SECTION IV. INDEMNIFICATION

Section 4.1 Each Obligor jointly and severally agrees to indemnify and hold
harmless each of the Purchasers and their respective affiliates (including,
without limitation, controlling persons) and each member, partner, director,
officer, employee, advisor, agent, affiliate, successor, partner, representative
and assign of each of the forgoing (each an “Indemnified Person”) from and
against any and all actions, suits, investigation, inquiry, claims, losses,
damages, liabilities, expenses or proceedings of any kind or nature whatsoever
which may be incurred by or asserted against or involve any such Indemnified
Person as a result of or arising out of or in any way related to or resulting
from the Transaction Documents, the use of proceeds thereof or the other
transactions contemplated thereby (regardless of whether any such Indemnified
Person is a party thereto and regardless of whether such matter is initiated by
a third party or otherwise) (any of the foregoing, a “Proceeding”), and each
such Obligor jointly and severally agrees to reimburse each Indemnified Person
upon demand for any legal or other out-of-pocket expenses incurred in connection
with investigating, defending, preparing to defend or participating in any such
Proceeding; provided, however, that no Indemnified Person will be indemnified
for any such cost, expense or liability to the extent determined by a final,
nonappealable judgment of a court of competent jurisdiction to have resulted
solely from the gross negligence or willful misconduct of such Indemnified
Person. In the case of any Proceeding to which the indemnity in this paragraph
applies, such indemnity and reimbursement obligations shall be effective,
whether or not such Proceeding is brought by any of the Obligors or their
respective securityholders or creditors, an Indemnified Person or any other
person, or an Indemnified Person is otherwise a party thereto and whether or not
any aspect of the Transaction Documents or the transactions thereunder are
consummated. Notwithstanding any other provision of this Transaction Documents,
(i) no Indemnified Person shall be responsible or liable for damages arising
from the unauthorized use by others of information or other materials obtained
through internet, electronic, telecommunications or other information
transmission and (ii) no Indemnified Person shall have any liability (whether
direct or indirect, in contract, tort or otherwise) to the Obligors, or any of
your or their respective securityholders or creditors arising out of, related to
or in connection with the Transaction Documents or the other transactions
contemplated thereby, except to the extent of direct (as opposed to special,
indirect, consequential or punitive) damages determined in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
solely from such Indemnified Person’s gross negligence or willful misconduct,
and it is further agreed that the Purchasers shall have liability (if any) only
to the Obligors (as opposed to any other Person) and that each Purchaser shall
be liable solely in respect of its own commitment under the Transaction
Documents on a several, and not joint, basis with any other Purchaser.

No Obligor will, without the prior written consent of the Indemnified Person,
settle, compromise, consent to the entry of any judgment in or otherwise seek to
terminate any

 

-10-



--------------------------------------------------------------------------------

Proceeding in respect of which indemnification may be sought hereunder (whether
or not any Indemnified Person is a party thereto) unless such settlement,
compromise, consent or termination (i) includes an unconditional release of each
Indemnified Person from all liability arising out of such Proceeding and
(ii) does not include a statement as to, or an admission of, fault, culpability,
or a failure to act by or on behalf of such Indemnified Person.

SECTION V. MISCELLANEOUS

Section 5.1 Amendments and Waivers. This Agreement may only be amended in
writing by all of the parties hereto (other than as expressly set forth in
Section 2.2 hereof).

Section 5.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered by hand, or, in the case of mail or telecopy
notice, when received, addressed as follows in the case of the Issuer and the
Guarantors and as set forth on Exhibit B in the case of any Purchaser, or, to
such other address as may be hereafter notified to the Indenture Trustee by the
respective parties hereto:

 

The Issuer:    Greenwood Asset Portfolio, LLC    701 Park of Commerce Boulevard,
Suite 301    Boca Raton, FL 33487    Attention of: Office of the General Counsel
   Facsimile: Holdings:    Imperial Holdings, Inc.    701 Park of Commerce
Boulevard, Suite 301    Boca Raton, FL 33487    Attention of: Office of the
General Counsel    Facsimile: Parent:    OLIPP IV, LLC    701 Park of Commerce
Boulevard, Suite 301    Boca Raton, FL 33487    Attention of: Office of the
General Counsel    Facsimile:

Section 5.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of any party hereto, any right, remedy, power or
privilege under any of the Transaction Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege under any of the Transaction Documents preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges provided in the Transaction
Documents are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

-11-



--------------------------------------------------------------------------------

Section 5.4 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Issuer and the Purchasers, and their respective
successors and assigns, provided that the Issuer may not assign its rights
hereunder without prior written consent from the Purchasers.

Section 5.5 Counterparts. This Agreement may be executed by the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.

Section 5.6 Severability. Any provisions of this Agreement which are prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provisions in any other jurisdiction.

Section 5.7 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICTS OF LAW OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK.

Section 5.8 Termination. This Agreement shall remain in full force and effect
until the payment in full of the principal of and interest on the Notes and all
other amounts payable to the Purchasers or the Indenture Trustee under the
Transaction Documents and the termination of the Commitment.

Section 5.9 Limited Recourse; No Proceedings. The obligations of the Obligors
under this Agreement are solely the obligations of the Obligors. No recourse
shall be had for the payment of any fee or other obligation or claim arising out
of or relating to this Agreement or any other agreement, instrument, document or
certificate executed and delivered or issued by the Obligors, or any officer of
it in connection therewith, against any partner, member, stockholder, employee,
officer, director or incorporator of the Obligors.

Section 5.10 Survival of Representations and Warranties and Indemnification. All
representations and warranties made and indemnification provided hereunder and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement,
the purchase of the Notes hereunder and the termination of this Agreement and
shall survive until the termination as provided under the Indenture.

Section 5.11 Submission to Jurisdiction; Waivers. EACH OF EACH OBLIGOR AND EACH
PURCHASER HEREBY IRREVOCABLY AND UNCONDITIONALLY:

(1) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT TO WHICH IT IS A PARTY, OR FOR

 

-12-



--------------------------------------------------------------------------------

RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND
THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK LOCATED IN
NEW YORK COUNTY, AND APPELLATE COURTS FROM ANY THEREOF;

(2) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING
WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

(3) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH PARTY AT ITS
ADDRESS SET FORTH IN SECTION 5.2 OR AT SUCH OTHER ADDRESS OF WHICH THE INDENTURE
TRUSTEE SHALL HAVE BEEN NOTIFIED PURSUANT THERETO; AND

(4) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

Section 5.12 WAIVERS OF JURY TRIAL. EACH OF EACH OBLIGOR AND EACH PURCHASER
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR ANY OTHER
DOCUMENT OR INSTRUMENT RELATED HERETO AND FOR ANY COUNTERCLAIM THEREIN.

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

GREENWOOD ASSET PORTFOLIO, LLC, as Issuer By:  

 

Name:   Title:   OLIPP IV, LLC, as Guarantor By:  

 

Name:   Title:   IMPERIAL HOLDINGS, INC., as Guarantor By:  

 

Name:   Title:  

[Note Purchase Agreement Signature Page – Greenwood Asset Portfolio, LLC/OLIPP
IV LLC/Imperial Holdings, Inc.]



--------------------------------------------------------------------------------

PURCHASER: [Name of Purchaser] By:  

 

Name:   Title:  

[Note Purchase Agreement Signature Page]



--------------------------------------------------------------------------------

SCHEDULE 1

PURCHASERS AND INITIAL NOTE BALANCES



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF PURCHASER LETTER

[Date]

GREENWOOD ASSET PORTFOLIO, LLC

701 Park of Commerce Boulevard

Boca Raton, FL 33487

Re GREENWOOD ASSET PORTFOLIO, LLC

Notes

Ladies and Gentlemen:

This letter (the “Investor Letter”) is delivered by the undersigned (the
“Purchaser”) pursuant to that certain Note Purchase Agreement dated as of
March 27, 2013 (as in effect, the “Note Purchase Agreement”), between Greenwood
Asset Portfolio as Issuer, certain of the Issuer’s affiliates as guarantors, and
the Purchasers. Capitalized terms used herein without definition shall have the
meanings set forth in the Note Purchase Agreement. The Purchaser represents to
and agrees with the Issuer as follows:

(a) The Purchaser is authorized to enter into the Note Purchase Agreement and to
perform its obligations thereunder and to consummate the transactions
contemplated thereby.

(b) The Purchaser has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of its investment in
the Notes, is experienced in investing in the capital markets and is able to
bear the economic risk of such investment. The Purchaser is aware that
investment in the Notes involves a high degree of risk, and the Notes are,
therefore, a speculative investment.

(c) The Purchaser has been afforded the opportunity to ask such questions as it
deems necessary to make an investment decision, and has received all information
it has requested and deemed necessary in connection with making such investment
decision. The Purchaser has, independently and without reliance upon any other
Purchaser, and based on such documents and information as it has deemed
appropriate and adequate for such purpose, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition, prospects and creditworthiness of the Issuer, and made its own
decision to purchase its interest in the Notes (including, without limitation,
having considered the income tax consequences of purchasing, owning or disposing
of the Notes in light of the Purchaser’s particular situation and tax residence
as well as any consequences arising under the laws of any taxing jurisdiction),
and will, independently and without reliance upon any other Purchaser, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own analysis, appraisals and decisions in taking or not
taking action under the Note Purchase Agreement, and to make such investigation
as it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Issuer.



--------------------------------------------------------------------------------

(d) The Purchaser is an “accredited investor”, as defined in Rule 501,
promulgated by the Securities and Exchange Commission (the “Commission”) under
the Securities Act of 1933, as amended (the “Securities Act”) or is a “qualified
institutional buyer” (within the meaning of Rule 144A thereunder) and is
acquiring the Notes (or an interest in the Notes) for its own account for
investment purposes. The Purchaser understands that the offering and sale of the
Notes (or any interest in therein) has not been and will not be registered under
the Securities Act and has not and will not be registered or qualified under any
applicable “Blue Sky” law, and that the offering and sale of the Notes (or any
interests therein) have not been reviewed by, passed on or submitted to any
federal or state agency or commission, securities exchange or other regulatory
body.

(d) The Purchaser is not an employee benefit plan subject to Title I of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or
section 4975 of the Internal Revenue Code of 1986, as amended (the “Code”) (each
such plan, an “Employee Plan”), an entity whose underlying assets include the
assets of any Employee Plan, or a governmental plan that is subject to any
federal, state or local law which is substantially similar to the provisions of
Section 406 of ERISA or Section 4975 of the Code or the Purchaser’s purchase,
holding and disposition of the Notes does not result in a prohibited transaction
under Section 406 of ERISA or Section 4975 of the Code (or, in the case of a
governmental plan, any substantially similar federal, state or local law) for
which an exemption is not available.

(e) The Purchaser is acquiring an interest in the Notes without a view to any
distribution, resale or other transfer except as contemplated in the following
sentence. The Purchaser will not resell or otherwise transfer the Notes, or any
interest or participation in the Notes, except in a transaction exempt from the
registration requirements of the Securities Act, and applicable state securities
or “blue sky” laws. The Purchaser understands and acknowledges that no Obligor
has made or will be making any representation as to the availability of Rule
144A, Regulation S or Rule 144 under the Securities Act for the reoffer, resale,
pledge or transfer of the Notes.

(f) This Investor Letter has been duly executed and delivered and constitutes
the legal, valid and binding obligation of the Purchaser, enforceable against
the Purchaser in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws or
equitable principles affecting the enforcement of creditors’ rights generally
and general principles of equity.

 

Very truly yours, [NAME OF PURCHASER] By:  

 

Name:   Title:  

 

-2-



--------------------------------------------------------------------------------

EXHIBIT B

PURCHASER NOTICE INFORMATION

 

-1-